IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Lawrence Charles Bennett, D.C.,        :
                       Petitioner      :
                                       :
            v.                         :   No. 412 C.D. 2018
                                       :
Bureau of Professional and             :
Occupational Affairs, State Board of   :
Chiropractic,                          :
                         Respondent    :


PER CURIAM

                                    ORDER

                  AND NOW, this 11th day of July 2019, it is ordered that the

above-captioned opinion filed on May 8, 2019, shall be designated OPINION, rather

than MEMORANDUM OPINION, and it shall be reported.